Citation Nr: 0932745	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  99-09 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right kidney 
disorder.

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to a disability rating in excess of 30 
percent for telangiectasia macularis eruptive persistans 
(TMEP) from August 30, 2002, forward.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and "T.A."


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to 
February 1990, from October 1990 to May 1991 including in 
Southwest Asia, and from December 26, 1995 to January 9, 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida.

The Veteran provided testimony during a July 2004 Board 
hearing before a Veterans Law Judge who is no longer employed 
by the Board.  A June 2007 Board decision granted the Veteran 
a 30 percent rating for her TMEP prior to August 30, 2002, 
and remanded the case for further action on the three issues 
on appeal.

The Board remanded the three issues again in January 2009 to 
schedule the Veteran for a new Travel Board hearing as 
requested.  The Veteran provided testimony before the 
undersigned during a May 2009 Travel Board hearing, and a 
transcript is included in the claims file.

Those actions completed, the matter has properly been 
returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a disability rating in excess of 
30 percent for TMEP from August 30, 2002 forward is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence, overall, does not indicate that the right 
kidney condition was incurred in, caused by, or aggravated 
by, service.

2.  The evidence, overall, does not indicate that migraine 
headaches were incurred in, or caused by, service.


CONCLUSION OF LAW

Service connection for right kidney condition and migraine 
headaches is not established.  38 U.S.C.A. 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The Veteran claims that a right kidney condition and migraine 
headaches were incurred during or caused by her service.

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War. Compensation may be 
paid to any Persian Gulf War veteran suffering from a 
qualifying chronic disability.  A qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any 
other illness that the Secretary determines meets the 
criteria in paragraph (a)(2)(ii) of this section for a 
medically unexplained chronic multisymptom illness; or (C) 
any diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. § 1117(d) warrants a 
presumption of service-connection. 38 C.F.R. § 
3.317(a)(2)(i). 

To date, VA has identified only three illnesses as medically 
unexplained chronic multi-symptom illnesses, listed in 38 
C.F.R. § 3.317 (B): Chronic fatigue syndrome, fibromyalgia, 
and IBS as currently meeting this definition. 38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  The two disabilities before the 
Board have been diagnosed.  Therefore, it cannot be said that 
the Veteran suffers from an "undiagnosed illness".

The Board will address the two claims separately:

2.  Right kidney condition

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 
(1994).  Mere transcription of medical history does not 
transform information into competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See e.g., Gahman v. 
West, 13 Vet. App. 148, 150 (1999) (recorded history provided 
by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) 
(supporting medical evidence is needed to establish the 
presence of a preexisting condition); see also Leshore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.)

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  Clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 C.F.R. § 3.306(b).  See also Davis v. Principi, 276 F.3d 
1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a 
temporary flare-up, without more, does not satisfy the level 
of proof required of a non-combat veteran to establish an 
increase in disability).   

The Veteran submitted lay statements placing the onset of her 
right kidney condition in July 1990.  A statement from 
"W.W.", received by VA in March 2004, indicated that the 
Veteran was admitted to Holy Cross Hospital for extreme pain 
in the right kidney in July 1990, at which time the diagnosis 
was unspecified renal function.  The Veteran also testified 
to the July 1990 kidney diagnosis in her May 2009 Travel 
Board hearing.  

The Veteran has stated that the kidney pain began during 
advanced individual training (AIT) in February 1990, yet she 
did not seek treatment until July 1990, after her first 
period of active service had ended.  Unfortunately, the 
medical evidence does not support the onset of this condition 
during active duty, as the first record of any right kidney 
problem is from July 1990.  

As noted above, the Veteran served on active duty from 
September 1989 to February 1990, from October 1990 to May 
1991 including in Southwest Asia, and from December 26, 1995 
to January 9, 1996.

Simply stated, based on a total review of the evidence, the 
Board finds that the Veteran's statements are outweighed by 
the service and post-service medical evidence (which are very 
complete), which indicate that the problem began in July 
1990, and no sooner. 

The Veteran's April 1991 separation examination noted that 
the Veteran had hematuria during service in Southwest Asia.  
In May 1992, at which time the Veteran was not on active 
service, she was diagnosed with nephroptosis of the right 
kidney and received a nephropexy operation.  Since that time, 
the treatment records indicate recurrent right flank pain and 
micro hematuria, residual of the 1992 nephropexy.

In its November 2004 remand, the Board requested a VA medical 
examination and opinion as to whether the hematuria noted 
during service was related to the kidney disease diagnosed in 
May 1992.

In February 2005, the Veteran was afforded a VA medical 
examination.  The examiner noted the onset of right flank 
pain in 1990 and diagnosed nephroptosis status post 
nephropexy.  The examiner opined that it is less likely than 
not that the Veteran's hematuria was caused by or the result 
of kidney disease in 1992.  The examiner found that the 
hematuria was first documented in 1993 and not recorded prior 
to the May 1992 nephropexy surgery.  The examiner stated that 
nephropexy should not cause hematuria, providing evidence 
against this claim. 

In a June 2007 decision, the Board remanded this claim to 
obtain a new VA opinion, as the February 2005 VA examiner 
based his opinion on erroneous facts, incorrectly placing the 
first instance of hematuria in 1993.  The issue was remanded 
to obtain a VA medical opinion based on the correct facts and 
timeline of the Veteran's right kidney condition.

The Veteran was afforded a new VA examination in November 
2007.  The examiner noted the onset of hematuria in 1990.  
The Veteran reported continuing right flank pain and 
intermittent micro hematuria approximately two times per 
year.  The examiner diagnosed micro hematuria, residual of 
the May 1992 nephropexy.  The examiner was asked to state an 
opinion "given that there is an official record of hematuria 
while serving in Southwest Asia, which is deemed accurate and 
credible; and the Veteran's earliest reports put the onset of 
right flank pain in the time frame of her Southwest Asia 
service".  The examiner stated, "I disagree with this 
premise.  It is less likely as not that the nephroptosis 
treatment in May 1992 began or increased in severity during 
active service."  

The examiner explained that the STRs do not document right 
flank pain during active service, noting that the hospital 
discharge summary in May 1992 states that the Veteran had 
right flank pain for a few months prior.  The examiner cited 
that another note at the same time states that the Veteran 
had right flank pain for 1 to 2 years, but none was 
documented during active service.  The examiner cited the 
letter from W.W. indicating onset of right kidney pain in 
July 1990, which was after the first separation but before 
the second enlistment.  The examiner found that the Veteran 
has no records of her flank pain stated to have occurred in 
January 1991.

The VA examiner concluded, "Although it is stated in April 
1991 that she has hematuria, it is not documented.  
Urinalysis report in July 1989 examination is normal.  STR 
dated October 2, 1991 notes urinalysis within normal limits.  
Separation physical and demobilization medical evaluation in 
April 1991, enlistment medical exam 2/92 are negative for 
genitourinary symptoms.  Therefore, based on the above facts, 
I do not think her kidney condition began or was not 
aggravated during her active service."

The Board must find that this report is entitled to great 
probative weight and provides evidence against this claim, as 
it takes into account the Veteran's entire relevant medical 
history as self-reported and documented in the claims file.  

The Board finds that the Veteran does exhibit the current 
disability of residuals of nephropexy, with persistent 
microscopic hematuria and right flank pain.  However there is 
no indication that the disability was incurred in the first 
period of service or aggravated by further service and, in 
fact, the evidence the Board has reviewed, as a whole, 
provide evidence against such a finding. 

The Board finds that such facts provide clear evidence 
against this claim.  Simply stated, the Board finds that the 
medical records, indicating a disorder that was medically 
indicated to exist prior to, and was not aggravated, by the 
second period of service, provide evidence against this 
claim.  The Board must find that the VA examinations, service 
and post-service medical record, indicating a disorder that 
existed prior to service and was not aggravated by or 
progressed during service, clearly and unmistakably outweigh 
the Veteran's lay contention that she has aggravated right 
kidney condition as the result of her service. 

Based on the above, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a right kidney 
condition and that clear and unmistakable evidence exists 
that clearly indicates the condition was no aggravated by 
service. 

3.  Migraine headaches

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  The Veteran submitted VA and 
private treatment records, which indicate treatment for 
migraine headaches.  The Veteran was first diagnosed in 
October 1993 and stated that she had been experiencing 
symptoms since May 1992.  In other treatment records, the 
Veteran stated that her symptoms began in October 1992.  
Regardless, based on the above, the evidence does indeed show 
a current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The service 
treatment records (STRs) are silent for any diagnosis of or 
treatment for migraine headaches.  The service records 
therefore provide limited evidence against this claim.

The third requirement for service connection is evidence of a 
medical nexus between the claimed in-service injury and any 
current disability.  Unfortunately, the Veteran did not begin 
to exhibit symptoms of migraine headaches until either May or 
October 1992, by her own stated history, approximately one 
year after separation.  A confirmed diagnosis was not 
received until October 1993, by a private physician after the 
Veteran was admitted to a VA hospital for one week with 
complex migraine headaches.  

The Veteran was afforded a VA medical examination in February 
2005, to include a Gulf War examination, pursuant to the 
Board's November 2004 remand.  The examiner confirmed the 
diagnosis of migraine headaches, noting the Veteran's report 
that the symptoms "appeared suddenly" in 1992.  The 
examiner stated that migraine headaches is a known diagnosis, 
and therefore is not an undiagnosed illness related to Gulf 
War service.   

In the Board's June 2007 decision, this issue was remanded 
for a new VA examination, to address the Veteran's contention 
of chemical exposure regarding this service connection claim 
for migraine headaches.

The Veteran was afforded a second VA examination in November 
2007.  The examiner noted the date of onset of migraine 
headaches in 1993.  The Veteran complained of weekly 
migraines, having missed 5 days of work within the prior 12 
months due to the migraine symptoms.  

The examiner opined that the migraine headaches are less 
likely than not (less than 50/50 probability) caused by or a 
result of active service.  The examiner noted that the STRs 
are silent for complaints of migraine headaches, and that the 
medical evidence shows that headaches began in September 1993 
when the Veteran was admitted to the Miami VA medical center 
due to headaches of four weeks duration and bilateral visual 
loss.  The examiner noted that the Veteran was separated from 
active duty in May 1991, therefore the migraine headaches did 
not begin in service.  The examiner stated, "There is a 2 
year interval between release from active service and onset 
of headache.  Therefore, it is unlikely that the headache is 
related to exposure to smoke or chemicals."

The Board finds that this opinion is entitled to great 
probative weight, as it takes into account the Veteran's 
entire medical history and the claims file, providing highly 
probative evidence against this claim. 

As there is no medical evidence of a medical nexus between 
the Veteran's migraine headaches and active service, and 
evidence against such a finding, the requirement of a medical 
nexus has not been fulfilled.  The Board finds that the 
service and post-service medical record clearly indicate that 
the Veteran's migraine headaches were incurred after 
separation from service and no evidence connects the problem 
to service. 

In summary, the medical evidence of record does not support 
the contention that the Veteran's migraine headaches are 
connected to service and, in fact, provides evidence against 
such a finding.  Based on the above, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for migraine 
headaches.  

Duty to notify and to assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable AOJ 
decision that is the basis of this appeal was already decided 
and appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

When addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in May 2001, March 2004, May 2006, June 
2007, and August 2008.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO also provided 
assistance to the appellant as required under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c), as indicated under the 
facts and circumstances in this case.

The appellant and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to assist has prejudiced her in the adjudication of 
her appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  
Therefore, the Board has decided upon the merits of the 
appellant's appeal.  

ORDER

Service connection for a right kidney disorder and for 
migraine headaches is denied.




REMAND

During the May 2009 Travel Board hearing, the Veteran 
testified that approximately 80 percent of her body is 
affected by her service-connected TMEP, that she itches 
constantly, and that the condition affects her approximately 
26 out of 30 days each month.  The Veteran testified that she 
is receiving regular treatment for her TMEP from private 
physician "Dr. G.", yet these treatment records are not 
included in the claims file and the Veteran has not submitted 
them.

Records of treatment for the Veteran's TMEP skin condition 
are clearly pertinent evidence, particularly as she is 
claiming that her condition has worsened since the most 
recent VA examination in November 2007.

Unfortunately, the Board must remand this issue once again to 
attempt to procure the missing treatment records and to 
afford the Veteran a new VA skin examination.

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all of the 
Veteran's VA medical records from May 2009 
through the present not already included 
in the claims file.  

2.  The RO should request of the Veteran 
any private treatment records not already 
included in the claims file, particularly 
all treatment records from Dr. G. 
regarding her TMEP.

3.  The Veteran should be scheduled for a 
VA skin examination to determine the 
current severity of her TMEP skin 
condition.


4.  After completing the above 
development, the RO should readjudicate 
the claims on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and her representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


